Case 1:20-cv-00549-RJJ-SJB ECF No. 7 filed 06/17/20 PageID.449 Page 1 of 1

                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


DEREK DEYOUNG,

         Plaintiff,                      Case No. 1:20−cv−549

   v.                                    Hon. Robert J. Jonker

UNKNOWN PARTIES,

         Defendant.
                                     /

                 NOTICE REGARDING ASSIGNMENT OF CASE
       NOTICE is hereby given that the above−captioned case was filed in
this court on June 16, 2020 . The case has been assigned to Robert J.
Jonker .



                                     CLERK OF COURT

Dated: June 17, 2020           By:    /s/ M. Garcia
                                     Deputy Clerk
